                   Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 1 of 18



                                                   LAW OFFICES OF

                                             JEFFREY LICHTMAN
                                                 II EAST 44 TH STREET

                                                      SUITE 501

                                              NEW YORK, NEW YORK 10017

                                                www.jeffreylichtman.com
JEFFREY LICHTMAN                                                                                    PH: (212) 581-1001

JEFFREY EINHORN                                                                                      FX: (212) 581-4999

PAUL TOWNSEND




                                                      May 15,2019

        BY ECF & HAND DELIVERY
        Honorable Edgardo Ramos
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                  Re: United States v. Evans. et aI., 17 CR 684 (ER)

        Dear Judge Ramos:

                  A.     INTRODUCTION

                 This letter is submitted on behalf of defendant Tony Bland in anticipation of his May 29,
        2019 Sentencing. With this letter, the defendant respectfully requests that the Court impose a
        non-custodial sentence, which is both consistent with the recommendation of the Department of
        Probation and is "sufficient, but not greater than necessary to comply with the purposes" set forth
        in 18 U.S.C. § 3553(a)(2) due, in part, to the "nature and circumstances of the offense and the
        history and characteristics ofthe defendant." 18 U.S.C. § 3553(a)(1). The basis for this request
        is as follows: first, the criminal conduct in this case appears to be a marked deviation from Mr.
        Bland's otherwise law abiding life; second, multiple mitigating factors exist, including the
        defendant's lesser role in the offense as compared to his codefendants and his extraordinarily
        difficult childhood, wherein he was exposed to violence and mental illness at home, and had a
        mother who was addicted to drugs and used crack cocaine in his presence; and third, Mr. Bland
        has lived a life full of good deeds and service to his community, and the prospects for his
        rehabilitation are very good.

                  B.    THE DEFENDANT'S GUILTY PLEA
                        AND RESULTING GUIDELINES RANGE

                On January 2,2019, Mr. Bland pleaded guilty pursuant to a plea agreement to Count One
        of a nine-count Indictment which charged him with Conspiracy to Commit Federal Funds
        Bribery, in violation of 18 U.S.C. § 371 (Count One); Conspiracy to Commit Honest Services
             Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 2 of 18


JEFFREY LICHlMAN

 Hon. Edgardo Ramos
 United States District Judge
 May 15,2019
 Page 2

 Wire Fraud, in violation of 18 U.S.C. § 1349 (Count Five); Conspiracy to Commit Wire Fraud,
 in violation of 18 U.S.c. § 1349 (Count Eight); and Conspiracy to Violate the Travel Act, in
 violation of 18 U.S.C. § 371 (Count Nine). See December 11, 2018 Plea Agreement ("Plea
 Agreement") at p. 1. Mr. Bland faces no statutory minimum and a maximum term of five years
 imprisonment. Id.

         As recounted in the Presentence Investigation Report ("PSR"), U.S.S.G. § 2Xl.l applies
 to Count One of the Indictment. PSR at ~ 91. Pursuant to § 2X1. 1(a), § 2C1.1 is cross-
 referenced, which sets the base offense level at 12. U.S.S.G. § 2C1.1(a)(2). Id. With no
 enhancements for specific offense characteristics (PSR at ~ 92) and two levels subtracted for
 acceptance of responsibility (§ 3E1.1), the total offense level is 10, carrying an advisory
 sentencing range in the Criminal History Category I of 6 to 12 months imprisonment. PSR at ~
 143. Further, because this range falls within Zone B ofthe Sentencing Table, the minimum term
 may instead be satisfied by: a) a sentence of imprisonment that includes a term of supervised
 release with a condition that substitutes community confinement or home detention according to
 the schedule found in U.S.S.G. § 5C1.1(e) so long as at least one month is satisfied by
 imprisonment; or b) a ent nee of probation that includes a condition or combination of
 conditions that substitute intermittent confinement, community confinement, or home detention
 for imprisonment, according to this same schedule. PSR at ~ 143; U.S.S.G. § 5C1.1(c).

        C.      THE DEFENDANT'S BACKGROUND
                AND THE NATURE OF THE OFFENSE -
                APPLICATION OF § 3553(a) FACTORS

         Since the Supreme Court's decision in United States v. Booker, 543 U.S. 220 (2005), the
 Sentencing Guidelines have been rendered advisory in nature, leaving sentences to the district
 court's discretion, guided by the Guidelines and the other factors contained within 18 U.S.c. §
 3553(a) and bounded by any applicable statutory minimum and maximum. This Section directs
 sentencing courts to "impose a sentence" that is ' sufficient. but not greater than necessary, to
 comply with" the "need for the sentence ... to reflect the seriousness of the offense, to promote
 respect for the law, and to provide just punishment for the offense; to afford adequate deterrence
 to criminal conduct; [and] to protect the public from further crimes of the defendant .... " 18
 U.S.C. §3553(a)(I)-(2) (emphasis supplied). In making this determination, courts are to consider
 "the nature and circumstances of the offense and the history and characteristics of the defendant
    " 18 U.S.c. § 3553(a)(1).
             Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 3 of 18


JEFFREY LICHTMAN

  Hon. Edgardo Ramos
  United States District Judge
  May 15,2019
  Page 3

         Mr. Bland's Role in the Offense

          Of all the defendants charged in the investigation of crimes involving college basketball,
  there can be no question that Tony Bland is the least culpable. In addition, we think it fair to
  suggest that the University of Southern California ("USC") is not the usual crime victim in a
  typical federal bribery or fraud case.

          First, of the three indictments that resulted from the government's investigation, the
 worst actors were former Adidas executive James Gatto, as well as Christian Dawkins, and Merl
 Code. The three were tried together before Judge Kaplan, found guilty of brokering a pay for
 play scandal involving a $100,000 bribe to the father of a basketball recruit, as well as arranging
 other deals to steer prospective student athletes to certain universities. For his crimes, Gatto
 received a sentence of only nine months imprisonment; Dawkins and Code received sentences of
 just six months imprisonment.

         Second, among the coaches charged in this Indictment, the government has agreed that
 Mr. Bland is the least culpable as he accepted just $4,100 in a single bribe. Notably, this is both
 less money and fewer bribe payments than accepted by Emanuel Richardson, who received two
 bribes totaling $20,000, and Lamont Evans, who accepted many smaller bribes totaling $22,000.
 See PSR at ~~ 51, 56-59. Dawkins and Code, who were indicted with these coaches and
 convicted after a trial before Your Honor on charges of running the bribery conspiracy obviously
 bear more responsibility.

          Third, Mr. Bland is also less culpable than Chuck Person and Rashan Michel, who were
 indicted together in a case pending before Judge Preska. Person pleaded guilty to accepting
 $91 ,500 in multiple bribes, and Michel acknowledged accepting $24,000 in payments for, inter
 alia, his efforts to facilitate bribes paid to Person. The total amounts and number of bribes far
 outweigh Mr. Bland's.

         Fourth, while Mr. Bland pleaded guilty to conspiracy to commit bribery by agreeing to
 accept payments in exchange for "directing [USC] basketball players to retain certain ...
 advisors," (Plea Agreement at p. 1) USC can hardly be viewed as a traditional victim of a bribery
 conspiracy. Indeed, the outcome of the most recent trial of Dawkins and Code suggests that at
 least one jury agrees that the universities at issue were not victims of this scheme: the jurors
 rejected all counts premised on the government's honest services fraud theory of prosecution.
 Specifically, the jury acquitted Code and Dawkins of Count Three, which alleged a general
 conspiracy to commit honest services wire fraud, Count Four, which alleged honest services wire
 fraud as it applied to University of South Carolina and Oklahoma State University, and Count
             Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 4 of 18


JEFFREY LICHTMAN

  Hon. Edgardo Ramos
  United States District Judge
  May 15,2019
  Page 4

  Five, which alleged honest services wire fraud as it applied to the University of Arizona. J
  Additionally, in what was described in the media as "unseemly," just six months after Mr. Bland
  was charged in this case, USC hired the father of hotly recruited high school basketball stars
  Isaiah and Evan Mobley to fill Mr. Bland's vacant coaching spot in order to secure their
  attendance at the school. As noted in USA Today, the hiring of the Mobleys' father certainly
  appears to be a bribe:

                 If you find it ironic that Bland was pushed out for a sense of ethical
                 toxicity only to be replaced by a man whose appointment is
                 considered ethically questionable (if completely within the realm
                 of NCAA regulations), well, there's something to that.

  Cam Smith, USC s hiring of Eric Mobley opens up the floodgates for ethicaJ cliticism, USA
  Today, March 26,2018, available at: https:llusatodayhss.coml2018/eric-mobley-usc-coach (last
  viewed May 15,2019).

          Finally, the non-custodial sentence that we seek is therefore consistent with both Mr.
  Bland's characterization as the least culpable defendant and the fact that the worst actors - Gatto,
  Dawkins and Code - received sentences of nine months, six months, and six months,
  respectfully, after being convicted following an October 2018 trial in a related bribery scheme.
  See 18 U.S.C. § 3553(a)(6) (courts are to consider "the need to avoid unwarranted sentencing
  disparities among defendants with similar records who have been found guilty of similar
  conduct").

         The History and Characteristics of the Defendant

          We have attached over 20 character letters in support of this submission, reflecting the
  significant and meaningful role that Mr. Bland has played in lives of friends, family members and
  recipients of his generosity. It would be impossible to include a letter from every individual
  whom the defendant has positively influenced. Still, the myriad letters on which we remark paint
  a consistent picture of "man of great character, determination and compassion," (April 7, 2019
  Letter of Patsy Armstrong, attached as Exhibit 1) who is "respectful, hardworking and
  disciplined," (March 11,2019 Letter of Dr. Brenda Henry-Offor, attached as Exhibit 2) and a
  "[s]ource of inspiration" to many. March 22,2019 Letter of Amir Gresham, attached as Exhibit
  3; see also Letter of Joyce Bland Gresham, attached as Exhibit 4 ("a good and decent person ... a




         J Dawkins and Code were also acquitted of Count Six, which charged a Travel Act
  conspiracy.
            Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 5 of 18


JEFFREY LICHTMAN

  Hon. Edgardo Ramos
  United States District Judge
  May 15,2019
  Page 5
  gentle spirit ... very kind and considerate to others"). Sadly, were it not for this sentencing, many
  ofMr. Bland's exceptionally good deeds probably would have gone unrecognized.

         Mr. Bland's Exn:aorrunarily Difficult Childhood and Efforts to Escape Povetty

           As observed in the PSR and recounted in several of the submitted letters, Mr. Bland was
  subjected to a litany of traumatic incidents during his childhood. Primarily raised by his paternal
  grandparents in the notoriously tough Watts neighborhood of Los Angeles, Mr. Bland's mother
  was only 14 years old when she gave birth to him - and her parents disowned her on account of
  his birth. PSR at '11110. With nowhere else to tum and hopelessly addicted to crack cocaine, she
  left Tony with his grandparents - coming and going from the house as she pleased. When she
  was home, she used drugs around him - and when he was just eight years old, she brought him to
  a crack house to purchase narcotics. PSR at '11112. There was very little stability in the tiny one
  bedroom home as "multiple people," including aunts and cousins would stay there for short
  periods of time and his grandfather's small military pension did not provide enough to feed
  everyone. Id. at '11111. Frequently, Mr. Bland would need to wait in long lines for the food bank
  or to use food stamps. Id.

          A deeper look at Mr. Bland's childhood yields and even darker picture and it would be an
  understatement to describe his home life as merely chaotic. His grandmother was an alcoholic
  schizophrenic and was abusive towards his grandfather. Id. Mr. Bland's father, a gang member,
  did not live with him and was in and out of prison for much of his childhood. PSR at '11110; Ltr.
  of Patsy Armstrong, Ex. 1 ("Tony wasn't dealt the easiest cards in life. Tony was abandoned as a
  young boy, had a mother on drugs and a father in and out of jail"). Mr. Bland's earliest memory
  of his father was of the police chasing him through his own home. PSR at '11110. And when his
  parents were in his house together, Mr. Bland's father was both physically and verbally abusive
  towards his mother. PSR at '11112. In such a small house, there was nowhere for him to hide
  while this violence occurred.

          Later, when his grandmother passed away, Mr. Bland left his grandparents' tiny home to
  live with his aunt, Joyce Bland Gresham, in South-Central, Los Angeles. PSR at '11113; see
  Letter of Joyce Bland Gresham, attached as Exhibit 4 ("Tony came to live with me and my
  husband Bobby after he finished middle school and we raised him just like our son .... "). While
  his financial situation improved somewhat and the family lived in a two bedroom apartment, they
  relied on the food bank for support and the home was still very crowded. PSR at '11113; Letter of
  Bobby Gresham, attached as Exhibit 5 ("didn't have much when he was growing up").

          Several friends and family members recounted this extraordinarily difficult childhood in
 their letters to the Court, with many highlighting their surprise that he has always maintained a
 "positive outlook[] on life" despite "coming from a broken home in one of the roughest parts of
            Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 6 of 18


JEFFREY LICHfMAN

  Hon. Edgardo Ramos
  United States District Judge
  May 15,2019
  Page 6
  Los Angeles." See~, Letter of Jason Offer, attached as Exhibit 6. As Art Kelly observes in
  his letter: "coming from an impoverished family with adults that [were] not always around, it can
  be hard to see the light or even know what it looks like to make childhood dreams a reality."
  Letter of Art Kelly, attached as Exhibit 7. Indeed, Mr. Bland's ability to rise above his troubled
  upbringing and attend college has been inspirational to others. Id. ("He was the first in our
  immediate family to attend and graduate college. He gave hope to a younger generation who
  didn't think it was possible").

          Mr. Bland's former agent and longtime friend, David Lee, perhaps best summarizes the
  struggles encountered by the defendant during his childhood - and his efforts create a better
  future for himself:

                 Tony had an extremely difficult upbringing. He grew up in an
                 unstable and dangerous environment in some of the poorest
                 neighborhoods of Los Angeles, California. His father was in
                 prison for most of his life. His mother has been addicted to drugs
                 and has never been a part of his life. He had a half-brother who
                 was killed. Tony has told liS that ther were periods in his
                 childhood where he searched for sustenance by rummaging tlu'ough
                 trash and helter, at times. was a luxmy.

  February 13,2019 Letter of David Lee, Esq., attached as Exhibit 8 (emphasis supplied).

          "Despite his tragic upbringing," Mr. Lee continues, Mr. Bland worked hard to break free
  from this extreme poverty by attending college and developing his talent as a basketball player, a
  career that abruptly ended after years of work when he injured his knee:

                 Tony fought to make a better life for himself and his family. His
                 high school coaches took him under their wings and were mentors.
                 Having overcome the many hurdles of his childhood, Tony started
                 college at Syracuse University and then transferred to San Diego
                 State University where his talent for basketball blossomed. He
                 played professional basketball overseas for a few years and would
                 have most likely have had an opportunity to play in the NBA but
                 for having the misfortune of sustaining a knee injury which
                 hampered his ability to play at that level and, as such, dashed any
                 hopes he had to play in the NBA.

 Id. (emphasis supplied).
            Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 7 of 18


JEFFREY LICHTMAN

  Hon. Edgardo Ramos
  United States District Judge
  May 15,2019
  Page 7
          Regardless of this setback, Mr. Bland charged forward. "He was able to set new goals for
  himself ... completed his bachelor's degree and advanced from being a trainer to an assistant
  college coach at two different universities .... [T]he result of talent, determination and hard
  work." Id.; see also Ltr. of Jason Offer, Ex. 6 ("While the odds were stacked against him in life
  to succeed, he defied the odds by staying out of trouble and focusing on education and sports,
  which led to him earning a college degree and a career as a coach"). Upon receiving his degree,
  Mr. Bland "leveraged his experiences" and embarked on a successful coaching career which
  ended shortly after he was charged in this case. Ltr. of Patsy Armstrong, Ex. 1. Ms. Armstrong
  describes:

                The skills he gained throughout his college and post-graduate
                experience helped him coach the game he loves so much but more
                importantly positively impact the lives of many young men
                (specifically African-American males). Often these young men
                came from very similar backgrounds as him, with the same hopes,
                goals, and dreams. Throughout his career, I witnessed the genuine
                love and care Tony had for his players and their families. He cared
                for them as student-athletes but above all, as young men that could
                and would make great contributions to society, despite how their
                journeys may have started. Tony always encouraged them to be the
                best they could be on and off the court, with or without the jersey.
                That's what makes Tony special in so many ways, he truly cares
                for the well being and success of others.

 Id. (emphasis supplied).

         A . arnily Man Above All Else

        Growing up with little stability and almost no parental oversight, Mr. Bland has embraced
 the opportunity to become the opposite - an active and involved father - with nearly every
 submitted letter providing some comment on his limitless devotion to his wife and four children.
 See,~, March 10, 2019 Letter of Amber Graham, attached as Exhibit 9 ("he has lead by
 example as a parent"); Ltr. of Bobby Gresham, Ex. 5 ("a great father to his children who love
 him dearly").

          For example, Friend Sean Sims writes "[i]n the time that I have known Tony, I have seen
 nothing but a dedicated husband [and] loving father[,] .... [who] coaches multiple sports teams
 for his two younger sons (basketball, soccer, flag football) and continues to mentor his eldest
 son, who recently got an offer to attend Princeton .... " March 11, 2019 Letter of Sean Sims,
 attached as Exhibit 10; see also Letter of Eilise Sharkey, attached as Exhibit 11 ("Tony
            Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 8 of 18


JEFFREY LICHTMAN

  Hon. Edgardo Ramos
  United States District Judge
  May 15,2019
  Page 8
  demonstrates his hard work through his commitment to his family, and most of all, his own
  kids"). Chanda Simon similarly has observed that he is a "dedicated husband and father (March
  8,2019 Letter of Chanda Simon, attached as Exhibit 12) and friend Amber Graham praises: "I
  have ... witnessed him creating positive and loving environments, focusing on education, and
  achievement of goals. He is a true man of action, not just words .... " Ltr. of Amber Graham, Ex.
  9; see also Ltr. of Jason Offer, Ex. 6 ("I have watched Tony grow into an amazing family man, he
  has done a wonderful job raising his children .... ").

          Patsy Armstrong, the mother ofMr. Bland's eldest child, explains his commitment to
  their son and his efforts to remain involved in his life even after her relationship with the
  defendant ended:

                Tony has many accomplishments in the world of basketball,
                however, his greatest accompli shment to me bas been the active
                role he ' s played as a father to our son. Tony was self-taught in
                many aspects of his life, including becoming a father. Growing up
                without a father-figure, Tony always made our son a priority and
                did his best to be a great father. Tony and [AB's] relationship is
                like no other. Our son is smart, athletic, and extremely kind. He is
                a kid that will get out his car and help an elder across the street.
                He is a kid that will defend and protect kids that are bullied. [AB]
                is currently a junior with a 4.25 GPA, scored a 31 on his ACT, and
                recently committed to play football at Princeton University (we
                will be Ivy parents), but even with all his great academic and
                athletic accomplishments it is his heart which makes him a special
                human being. I tell people all the time I get the credit for his
                academics and athleticism, but his heart and kindness comes from
                his dad.

 Ltr. of Patsy Armstrong, Ex. 1 (emphasis supplied); see also March 11, 2019 Letter of Shakoya
 Green, attached as Exhibit 13 ("I have had the opportunity to watch Tony grow and mature from
 a young man to a '" husband and family man and it warms my heart to see him with his
 children"); Ltr. of Joyce Bland Gresham, Ex. 1 ("He's a great father and husband. He raises his
 children with love and teaches them right from wrong").

        Cousin Art Kelly has also witnessed firsthand Mr. Bland's dedication to his children and
 extended family, noting:

                [His] children depend upon their father emotionally, financially
                and spiritually. He has a positive bond with each one of them as
            Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 9 of 18


JEFFREY LICHTMAN

  Hon. Edgardo Ramos
  United States District Judge
  May 15,2019
  Page 9
                 well as with his extended family members' children. He has been
                 gratefully giving his time to 20-30 kids every week helping with
                 homework, family values and sports training after school. My own
                 kids look forward to seeing their 'Uncle Tony' as he shows them
                 new techniques with basketball and hearing the things he has to say
                 to them. Tony builds their spirit and self-esteem up by just being
                 him with his positive motivation and love for kids.

  Ltr. of Art Kelly, Ex. 7 (emphasis supplied).

         Finally, longtime friend David Lee, who has "watched [Mr. Bland] become a responsible
  and loving husband and father," provides a particularly poignant example of his parenting style
  that Mr. Lee believes "speaks volumes" as to his character:

                 Tony's oldest son, [AB], is an extremely talented athlete. Having
                 been raised by a 'basketball father' and blessed with his father's
                 natural athletic ability, [AB] excelled in basketball. A few years
                 ago in a high school game, [AB] scored 21 points for his team in
                 the first half. When his coach took him out to rest, Tony noticed
                 his son appeared unhappy on the bench. At half-time Tony asked
                 his son what was wrong. [AB] responded, "I don't enjoy
                 basketball." Tony told him to finish the game, complete his
                 responsibilities to his team and teammates and then he didn't need
                 to play basketball if he wasn't enjoying it. Despite the fact that
                 [AB] would have most likely had a promising career in basketball,
                 Tony only wanted his son to be happy and live a life of his own
                 choosing which was not what Tony had envisioned for him . .li
                 amazed me that as a parent. Tony had the ability to not only
                 recognize his son s sh·ife. but to be supportive in a way that might
                 have been difficult for most parents. As of now [AB] is in the
                 process of deciding scholarship offers from Stanford, Princeton,
                 Cornell, Harvard and Yale. 1 believe that Tony's influence as a
                 father had some bearing on his son's academic success.

  Ltr. of David Lee, Ex. 8 (emphasis supplied).

         A Dependable Friend and Positive Role Model

        Friends and family members have universally hailed the support that they have received
  from Mr. Bland, who has been positioned as a role model for them and many of their children.
           Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 10 of 18


JEFFREY LICHTMAN

  Hon. Edgardo Ramos
  United States District Judge
  May 15,2019
  Page 10
  See,~, March 10,2019 Letter of Brittany Gilmore, attached as Exhibit 14 ("Tony Bland has
  been a critical piece to the development of my son .... Not only in his profession and teachings,
  but in his everyday life as being a dependable, hardworking, compassionate human being"); Ltr.
  of Eilise Sharkey, Ex. 11 ("nothing short of the man I hope my two sons tum out to be exactly
  like one day").

          To begin, cousin Amir Gresham informs the Court that Mr. Bland "imbued [him] with
  wisdom, and ingrained in [him] a willingness to persevere amidst the many challenges
  throughout his life." Ltr. of Amir Gresham, Ex. 3. Specifically, Mr. Gresham recalls: "Tony got
  me into Westchester High. Graduating years apart, I watched as he pursued his dreams of
  attending a university and entering the NBA. Influenced by his accomplishments, I ... graduated
  from college with a degree in audio engineering. A passion that is my life still today." Id.
  Amir's mother, Joyce Bland Gresham, confirms: "Tony has always been a positive role model
  for my son ... Tony got Amir interested in sports, and Amir played basketball, football, and ran
  track because of Tony ... ." Further, Ms. Gresham notes: "Tony would always keep an eye on
  [him] and what [he] was doing making sure [he] kept out of trouble. He would talk to [him]
  when [he] had problems and give [him] good advice .... " Ltr. of Joyce Bland Gresham, Ex. 1.

          Dr. Brenda Henry-Offor, the mother of college friend Jason Offer, similarly praises the
  assistance that she received from Mr. Bland by way of her younger son, Timothy:

                 When my son, Timothy, moved to Los Angeles to attend the
                 University of Southern California, it is Tony who volunteered to
                 take him around to look at apartments and purchase his used car.
                 Tony treats Timothy as his younger brother and continues to look
                 out for him even though Timothy is now an adult. Tony has
                 always been kind and generous. I remember him taking Timothy
                 to his music lessons on Fridays whenever he visited us in NYC.
                 Timothy loved it because he liked hanging out with Jason's ball
                 playing friends .... In all honesty, I refer to Tony as my son. He is
                 a good, decent man.

  Ltr. of Dr. Brenda Henry-Offer, Ex. 2 (emphasis supplied); see also Letter of Barry Randy Offor,
  attached as Exhibit 15 ("From day one, Tony has always been a genuine person, a good person
  who has always been a true friend who has been there for others when they needed it").

           Timothy Offer corroborates his mother's account ofMr. Bland's frequent assistance in
  his letter to the Court:
            Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 11 of 18


JEFFREY LICHTMAN

  Hon. Edgardo Ramos
  United States District Judge
  May 15,2019
  Page 11
                 When I moved to Los Angeles six years ago to attend graduate
                 school at University of Southern California's school of cinematic
                 arts, Tony went out of his way to make sure that I was well taken
                 care of from finding housing to my general safety, health and well
                 being. He's always been an older brother, someone that always
                 picks up my call and gives me ... advice ....

  March 11,2019 Letter of Timothy Offer, attached as Exhibit 16; see also March 8, 2019 Letter of
  Ed Azzam, attached as Exhibit 17 ("a big brother ... for my own children"). Similarly, in his
  letter to the Court, Jason Offer recalls Mr. Bland's "generosity even when he had nothing." Ltr.
  of Jason Offer, Ex. 6. Specifically:

                 Tony literally lived by the saying what is mine is yours; if Tony
                 had an outfit I mentioned to him that I liked he would go out of his
                 way to let me know I can wear it anytime I pleased. Tony is
                 beyond generous: to this day, if Tony had aD apple and it is all he
                 had he would cut it into piece to make lire everyone arotmd him
                 ate. I have never once traveled to Los Angeles and he has not
                 insisted on picking me up from the airport and offering his home
                 for me to stay in, and he has offered the same generosity to
                 members of my family.

  Id. (emphasis supplied).

         Further, Mr. Bland's good nature as demonstrated in these letters appears to have
  manifested itself early on in his life. His aunt, Joyce, explains in her letter to the Court how "as a
  young man, Tony always looked out for his friends, even though he didn't have much money
  growing up." Ltr. of Joyce Bland Gresham, Ex. Specifically, Ms. Gresham recalls:

                 Sometimes he would help a friend who was having troubles at
                 home, Tony would let them come and stay over our house for short
                 period of time until they were able to straighten out their problems
                 and we allowed it because we trusted Tony's judgment, and his
                 ability to make the good decisions. He's always been a good and
                 considerate friend to many.

  Id. (emphasis supplied). Mr. Bland's uncle, Bobby Gresham, echoes this sentiment, noting:
  "when he was growing up he still tried to help others who even less fortunate than him. He was
  always bringing friends home with him to stay with us for a few days or sometimes weeks
           Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 12 of 18


JEFFREY LICHlMAN

  Hon. Edgardo Ramos
  United States District Judge
  May 15,2019
  Page 12
  because they were having issues at home and he wanted to help them." Ltr. of Bobby Gresham,
  Ex. 5.

          In addition to the foregoing, the submitted letters also praise Mr. Bland as a reliable
  friend in times of need. Shakoya Green recalls that when she had a medical procedure some
  years ago and "not having anyone to take [her] and pick [her] up," that "Tony happened to call
  [her] to see what [she] was doing and when [she] told him he came right away." Ltr. ofShakoya
  Green, Ex. 13. Similarly, Chanda Simon informs the Court that when her son became very ill,
  Mr. Bland would call to check on them "daily" and "even brought by food and an [aroma therapy
  candle]." Ltr. of Chanda Simon, Ex. 12.

         Of the assistance she received from Mr. Bland throughout her life, Amber Graham writes:

                He is a huge part of my village and supports me when I fall short.
                Tony has always been a role model that I have looked up to, and
                his qualities of being a hard worker, team player, optimist, and
                always putting others before himself I feel have bettered me today
                as a person. Tony possess the qualities of being resilient, selfless,
                and most of all, caring. Tony has also played a huge impact in my
                daughter's life as well. Tony has been a consistent presence for my
                daughter and I. Without any doubt, I would't be able to get up and
                teach moderate to severely disabled preschool aged students,
                without Tony's Willingness to lend a hand as needed. Tony has
                done a variety of things for my daughter, too many to name, and
                asked for nothing in return from me. From taking my daughter to
                her Father Daughter Dance, homework help, encouraging her,
                attending school activities, and supporting her extracurricular
                activities. Considering my daughter doesn't know her biological
                father, Tony has taken the time to love her unconditionally.

                Had it not been for some of the life lessons Tony has taught me,
                more than likely I would have settled on mediocrity from myself.
                When things were tough for me, Tony took time and was willing to
                convince and persuade me to see the better parts of myself. He
                convinced me to invest in myself, and my education. Because of
                his words, I have been a better mother and provider. This is a huge
                life lesson that Tony taught me, and has enabled me to help others
                in our community without ever asking for anything in return.

 Ltr. of Amber Graham, Ex. 9.
           Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 13 of 18


JEFFREY LICHTMAN

  Hon. Edgardo Ramos
  United States District Judge
  May 15,2019
  Page 13
         Describing Mr. Bland as the kind of person she can count on with "any type of hardship,"
  and will "lend[] his support in any way possible," Charlotte Armstrong also provides a detailed
  account of the defendant's efforts to assist her, especially with the raising of her son:

                Although there are so many positive and impactful instances I have
                had with Tony, the most recent instance which touched my heart
                consisted of an entire season which just passed. My son at 12
                years old, had the pleasure of playing his first season of tackle
                football. Although exciting there also came some nervousness
                from both my son and I being that this was his first go round at
                contact football. I shared our concerns with Tony and he made a
                vow to support my son to help make his first experience a great
                one and told me not to worry. Tony went to supreme measures to
                make it to my son's practices, which by his presence alone made it
                known to the coaches to think twice before they even thought about
                treating him any kind of way. Tony made sure he got his first pair
                of cleats, went to his games and even showed up to training
                sessions that were scheduled outside of football practice and when
                he couldn't make it, he made sure he called to check on him. My
                son ended up having a wonderful season with scoring at least 1-2
                touchdowns per game. By the end of the season 1 was able to see
                my son s confidence had grown at an insurrnow1table rate and we
                have Tony to thank for that.

  March 10, 2019 Letter of Charlotte Armstrong, attached as Exhibit 18 (emphasis supplied).

         Similarly, Eilise Sharkey has benefitted from Mr. Bland's helpful nature with regard to
  her two young sons:

                Tony has always been humble, a man of his word, and always
                taught and instilled life lessons to myself and my own sons. In the
                simple time he has always taken to just put his phone down,
                engage in conversation, and play. The lost art of simplicities such
                as: lessons of looking someone in the eye when they are speaking
                to you, lessons of getting up when you fall down, lessons of not
                breaking down when times are tough, and more importantly
                lessons of being a genuine, supportive, empathetic, and kind
                human being.
                                                ***
            Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 14 of 18


JEFFREY LICHIMAN

  Hon. Edgardo Ramos
  United States District Judge
  May 15,2019
  Page 14
                 The enthusiasm that Tony offers in just one minute of conversation
                 is infectious, and doesn't even come close to the most contagious
                 ability he has, which is to make everyone he encounters feel
                 important and special. Tony doesn t even probably know and
                 realize how positiv Jy impactful his time witllmvtwo sons has
                 been. but il is immeasmable in what it has done for their
                 confidence levels, and as a single mom I can never repay him [or
                 that.

  Ltr. ofEilise Sharkey, Ex. 11 (emphasis supplied); see also March 3, 2019 Letter of Lana Allen,
  attached as Exhibit 19 ("being a single mother has had its fair share of challenges, but having
  people in our village like Tony to lean on has proven to be important and critical").

          Finally, Bre'ana Thompson furnishes the Court with an account of the aid she received
  from Mr. Bland after she was kicked out of her home when she became pregnant: "At the age of
  17 I became pregnant with my now 12 year old son Kameron Williams (Tony's Godson) and
  with an upset mother who put me out[.] Tony took me in and told me we would get thru this as a
  family." Letter of Bre'ana Thompson, attached as Exhibit 20. Later, Mr. Bland came to Ms.
  Thompson's aid again during another time of need:

                 About 2 years ago my mother passed away while I was in the midst
                 of finishing my nursing program, and with my son and I living
                 about an hour away from Los Angeles it was hard to complete with
                 a grieving son and no close help. Tony once again came to our
                 rescue while I finished school, he took Kameron and I in his home
                 even while going thru his own personal situation.

  Id.; see also March 3,2019 Letter of Richard Jeter, attached as Exhibit 21 ("Tony has helped
  guide mew through tough times and continues to be a positive influence in my life").

         Charity and Involvement in the Community

          In addition to being a reliable and thoughtful friend, many of those who submitted letters
  wrote ofMr. Bland's efforts to give back to his community, especially by coaching youth sports
  and providing advice and guidance. See,~, Ltr. of Shakoya Green, Ex. 13 ("Tony is from
  Watts and was raised by his aunt and uncle; he went to college [and] earned his degrees and is
  now helping young people work through their trauma so that they are able to be successful in
  life"). As David Lee describes: "Throughout the years Tony has 'paid it forwards,' [and] has
  been extremely generous with his time by mentoring young kids," adding: "His life experience
            Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 15 of 18


JEFFREY LICHTMAN

  Hon. Edgardo Ramos
  United States District Judge
  May 15,2019
  Page 15
  allows him to relate to and gives him credibility with 'at risk kids.' 1 can only speculate that his
  wisdom and sage advice has helped many kids." Ltr. of David Lee, Ex. 8.

         Chanda Simon echoes Mr. Lee's praise, noting for the Court her own experiences with
  Mr. Bland:

                 1 have witnessed him mentor and provide opportunities to young
                 boys in areas of basketball and self-esteem.... As a reliable
                 member of this community, Tony is essential to the growth and
                 experiences of these young boys as he spends countless days
                 preparing and working with them on a voluntary basis.

  Ltr. of Chanda Simon, Ex. 12; see also Ltr. of Amir Gresham, Ex. 3 ("We coach our boys
  football team in the summer and during the school year Tony leads a basketball skills
  development program in the neighborhood we grew up in"). Similarly, Charlotte Armstrong
  writes: "It's impressive to witness Tony's continued desire to be a pillar within the community
  and his continued giving of his time to teach our youth the importance of being hardworking,
  honest and strong .... " Ltr. of Charlotte Armstrong, Ex. 18.

          Sean Sims hails: "Regardless of the public scrutiny, Tony has risen above it all and
  continues to give to his community .... [A]fter being released from his ... coaching position with
  University of Southern California, he began working for an organization dedicated to teaching
  and working with probationary youth .... " Ltr. of Sean Sims, Ex. 10; Ltr. of Ed Azzam, Ex. 17
  ("a great ability to relate to young people positively to enable them to accomplish their goals").
  Longtime friend Jason Offer echoes: "I admire the man he has become ... as a role model to kids
  in the community facing the same adversity he faced and overcame." Ltr. of Jason Offer, Ex. 6.
  Art Kelly adds: "It makes me proud that even through adversity he still finds time to be with the
  kids from the same community he was raised in and teaching them what is possible if they try
  hard enough." Ltr. of Art Kelly, Ex. 7. On the impact of Ms. Bland's guilty plea, Mr. Kelly
  notes that "now he can knowingly teach them (from experience) that it can all be taken away, in
  the blink of an eye, if you don't follow the law." Id.; see also Ltr. of Lana Allen, Ex. 19 ("Tony
  has chosen to use his life story and this situation ... where he finds himself on the wrong side of
  the law as a teachable moment").

          Brittany Gilmore's letter contains similar observations concerning the defendant's efforts
  to help youth:

                 1 often think ... the compassion that Tony holds in his heart [is] not
                 only his family and the people who are close to him, but also for
                 young males he mentors striving to follow a dream. 1 have
            Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 16 of 18


JEFFREY LICHTMAN

  Hon. Edgardo Ramos
  United States District Judge
  May 15,2019
  Page 16
                 witnessed Tony inspire many young athletes and non-athletes to
                 take on the challenge of attending college, pursue their passion and
                 to follow in the footsteps of many successful people who have
                 done it before them .... Tony has an incredible gift with speaking
                 to young males. He often reminds them that they are not a product
                 of their mistakes or the ones they will encounter. But that their
                 true character lies with their integrity in how they respond and
                 accepting accountability. He is open and honest about his
                 experiences and is able to speak and guide young boys and teens
                 from a level of experience.

  Ltr. of Brittany Gilmore, Ex. 14. Richard Jeter Likewise praises Mr. Bland's "passion for
  helping under privileged, young people from Los Angeles," noting: "Tony always finds time to
  give back to his hometown by motoring young people to use education and hard work to elevate
  their current situation," and further that he "recently ... used small basketball training sessions to
  help build sportsmanship, skill and work ethic for elementary aged kids in his community." Ltr.
  of Richard Jeter, Ex. 21; see also March 13,2019 Letter of O'dell Pride, attached as Exhibit 22
  ("possesses the character and judgment for the betterment of our community").

         Joyce Bland Gresham recalls for the Court her experiences with Mr. Bland giving back to
  the community:

                 His wife Tasia has a few girlfriends that are single parents so Tony
                 acts as a father figure and role model to their children, he looks out
                 for them and protects them, when there around him, and he looks
                 out for the moms and shows them respect, with their permission,
                 he give their children fatherly advise, and sometimes a place to stay
                 when necessary. Tony coaches a basketball team. He teaches all
                 the team members positive things and he leads by being a good
                 role model and a good example for his children and all the others.

  Ltr. of Joyce Bland Gresham, Ex. 4; see also Ltr. of Eilise Sharkey, Ex. 11 ("Tony has joined
  support walks for a mutual friend's daughter who has epilepsy, (not just donated money), come
  to weekend birthday parties at Disneyland and participated in all of the festivities during a very
  emotionally low time ... [and has] gone to father daughter dances for some without present
  fathers .... ").
           Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 17 of 18


JEFFREY LICHlMAN

  Hon. Edgardo Ramos
  United States District Judge
  May 15,2019
  Page 17
         Remorse

           Finally, many of those who submitted letters on behalf of Mr. Bland note the sincere
  remorse and regret that he has expressed for his criminal conduct. See,~, Ltr. of Chanda
  Simon, Ex. 12 ("Tony has expressed to me the serious lack of judgment he exhibited and
  expressed both remorse and a strong desire to address the personal issues at the hear of the
  matter"); Ltr. of Art Kelly, Ex. 7 ("1 know he regrets the mistake he has made"). Sean Sims has
  "spoke[n] to [Mr. Bland] at length regarding the circumstances surrounding the indictment," and
  it is "evident that his contrition is genuine .... " Ltr. of Sean Sims, Ex. 10. Charlotte Armstrong
  similarly notes: "1 have been gifted to be able to tell when someone is being sincere in their
  desire to learn from their missteps or to account for wrongdoing and 1 am certain that this is the
  case with Tony Bland." Ltr. of Charlotte Armstrong, Ex. 18; see also Ltr. of Eilise Sharkey, Ex.
  11 ("Tony has owned his wrongs").

           Barry Offor confirms: "I can personally tell you how remorseful he is for his part in the
  scandal. He recognizes how his actions have hurt his family, friends, the university, NCAA and
  the young athletes that were involved." Ltr. of Barry Offor, Ex. 15; see also Ltr. of Jason Offer,
  Ex. 6 ("he is remorseful for what he has done"). And former teacher Ed Azzam observes in his
  letter: "His life has been forever changed and as we have talked, 1 can see the maturity this
  experience has caused him to accept." Ltr. of Ed Azzam, Ex. 17; see also Ltr. of Brittany
  Gilmore, Ex. 14 ("Tony made a grave mistake[,] a mistake 1 know he wholeheartedly regrets").
           Case 1:17-cr-00684-ER Document 233 Filed 05/15/19 Page 18 of 18


JEFFREY LICHlMAN

  Hon. Edgardo Ramos
  United States District Judge
  May 15,2019
  Page 18


          D.     CONCLUSION

          Defendant Tony Bland comes before this Court asking for mercy. A life filled with
  extraordinary good deeds, overcoming a bleak childhood and rising above his family's poverty
  has been marred by his criminal actions. Nevertheless, as the powerful enclosed letters reveal,
  Mr. Bland is an uncommonly decent and giving man, and unlike many defendants, has made very
  sincere efforts to help family, friends and members of his community in any way possible
  throughout his life. He is the rare defendant who has given so much to others - when no one was
  watching, when he had no need to impress a judge deciding his fate. For these reasons and the
  others stated herein, a lenient sentence is respectfully requested.


                                              Respectfully submitted,




  Encs.

  cc:     Robert Boone, Esq.
          Eli Mark, Esq.
          Assistant United States Attorneys (by ECF & hand delivery)
